Not for Publication in West’s Federal Reporter -
                  Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

             United States Court of Appeals
                           For the First Circuit

No. 02-2193

                ANGEL VICENTE ALÉN-GUITIÉRREZ, et al.,

                          Plaintiffs, Appellants,

                                         v.

                      LUIS ACEVEDO-MIRANDA, et al.,

                           Defendants, Appellees.



             APPEAL FROM THE UNITED STATES DISTRICT COURT

                     FOR THE DISTRICT OF PUERTO RICO

           [Hon. Jay A. Garcia-Gregory, U.S. District Judge]


                                      Before

                         Lynch, Circuit Judge,
              Coffin and Porfilio,* Senior Circuit Judges.


     Maximilliano Trujillo-Gonzales for Plaintiffs - Appellants.
     Roberto J. Sánchez-Ramos, Solicitor General, Vanesa Lugo-
Flores, Deputy Solicitor General, Leticia Casalduc-Rabell,
Assistant Solicitor General, Dennis J. Cruz Pérez for Defendants -
Appellees.

                                 June 12, 2003




     *
         Of the Tenth Circuit, sitting by designation.
             PORFILIO, Senior Circuit Judge.           Plaintiffs instituted

this action under 42 U.S.C. § 1983 to redress an array of alleged

violations    of    their   civil   rights   arising    from   an   arrest   for

shoplifting.       Five years later, the district court dismissed the

case for lack of prosecution under Fed. R. Civ. P. 41(b), a

sanction Plaintiffs here challenge.             Because the record fully

justifies dismissal, we conclude the district court did not abuse

its discretion.

     After the complaint was filed on December 30, 1997, the docket

sheet reveals a series of motions triggering various orders then

issued by United States District Judge Salvador E. Casellas.                  On

September 30, 1999, Judge Casellas partially granted a motion to

dismiss, eliminating certain defendants and substantive claims.

Six months later, the district court permitted an extension of time

to complete discovery and “admonished” the parties that “no further

extensions will be granted.”1          On August 10, 2000, the case was


     1
      The March 7, 2000 order implicitly overlooked a pattern of
delays.    The district court chronicled a July 6, 1998 case
management order setting a deadline of February 11, 1999 to
complete discovery, and the untimely response to its January 5,
2000 order for a joint proposed pre-trial order.         The court
observed,
     All of the above has caused undue delays and prejudice to
     the Court. The Parties are instructed to be diligent in
     conducting discovery in this case.         The discovery
     deadline [February 11, 1999] is hereby extended as
     requested until June 30, 2000. However, all discovery
     must be finished by then.      The Court admonishes the
     parties that no further extensions will be granted
     regarding this issue.
                                                     (continued...)

                                      -2-
transferred to United States District Judge Jay A. Garcia-Gregory.

On January 4, 2001, Judge Garcia-Gregory ordered the parties to

answer a questionnaire within 15 days. Plaintiffs did not respond.

        On July 2, 2002, the district court ordered Plaintiffs to show

cause why the case should not be dismissed for want of prosecution,

noting the absence of any docket entries from them since July 31,

2000.     The court set a July 9, 2002 deadline.            Plaintiffs filed a

response on July 10, 2002, one day late.

        In its July 11, 2002 order, the district court predicated

dismissal on Rule 41(b), which warrants the sanction “[f]or failure

of the plaintiff to prosecute or to comply with these rules or any

order of court,” and cited First Circuit precedent upholding such

dismissals for “extremely protracted inaction (measured in years),

disobedience     of     court      orders,     ignorance    of   warnings,   or

contumacious conduct.” See, e.g., Benjamin v. Aroostook Med. Ctr.,

Inc.,    57   F.3d    101,   108    (1st     1995).   The    court   documented

Plaintiffs’ extended inactivity, noted it was neither explained nor




     1
      (...continued)
(emphasis added).    Despite this warning, Plaintiffs’ inactivity
continued.

                                       -3-
excused in their untimely response,2 and sua sponte dismissed the

case in its entirety.

     Plaintiffs   now   contend   the   district   court   abused   its

discretion, characterizing the dismissal as drastic and draconian,

a harsh alternative when the case had “progressed along” and

appropriate alternatives like warnings or economic sanctions were

available.   They rely on Chamorro v. Puerto Rican Cars, Inc., 304

F.3d 1, 4 (1st Cir. 2002), which instructed a reviewing court to

“balance the trial court’s authority to impose such a sanction

against the obvious policy considerations that favor disposition of

cases on the merits.”    According to Plaintiffs, that balancing,

tipped by the presence of certain Plaintiffs, who are minors

“entitled to special attention by the State,” demands a remand “for

continuation of the proceedings a quo.”




     2
      The   district    court   rejected   Plaintiffs’    proffered
explanation: counsel was out of the jurisdiction when the order to
show cause arrived, excusing his filing a day late; the case
stalled after it was referred to a “newly appointed judge;” “due to
an interruption in the proceedings of the bankruptcy case of co-
plaintiffs Juan Carlos Arias and Josefina Laura Gonzalez, no action
was taken;” counsel for several defendants and the attorney for the
Commonwealth Department of Justice resigned, precipitating a delay
while a replacement was selected; and counsel “lost adequate track
of the present case, due to other professional taks [sic].” The
district court also noted Plaintiffs’ proposed pre-trial order,
filed on July 31, 2000, was actually filed by defendant Amigo
Supermarket to comply with the court’s order to file a joint
proposed pre-trial order.

                                  -4-
     The record defies Plaintiffs’ gloss. Indeed, Chamorro demands

we reject it.    There, under similar though less egregious facts,3

we catalogued the “protracted foot-dragging to defiance of court

orders to ignoring warnings,” id., all present in this case, and

concluded the justifications, rationalizations, and pleas for “a

sympathetic ear to the importunings of those who claim that a trial

judge abused his [] discretion by dismissing a case for want of

prosecution,” were outweighed by the court’s authority to impose

the sanction.     Id. at 6.    The “bedrock” for that conclusion

persists: “the effective administration of justice requires that

trial courts possess the capability to manage their own affairs.”

Id. (citing Chambers v. NASCO, Inc., 501 U.S. 32, 43 (1991)).

     Because the record here also reflects a virtual absence of

prosecution and Plaintiffs’ flagrant disregard of court orders, the

district court properly exercised its discretion under Rule 41(b).

     Affirmed.




     3
      In Chamorro, plaintiff filed an employment discrimination
action on October 8, 1999. Chamorro v. Puerto Rican Cars, Inc.,
304 F.3d 1 (1st Cir. 2002). After a year of inactivity, the court
instructed the parties to explain how they intended to proceed in
diligently prosecuting the case. Plaintiff ignored the order, and
the district court dismissed the action with prejudice under Rule
41(b) on October 18, 2001. We held the dismissal was not an abuse
of discretion. Comparing the two cases in time span alone, the
five years of inactivity here dwarfs the two years of Chamorro’s
dallying.

                                -5-